DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase/feature “a second engagement member configured to engage a second axially movable member in a housing of the surgical instrument, wherein rotary motion is converted to linear motion within the power pack to cause linear movement of the second engagement member to cause movement of the engaged second axially movable member in an axial direction, a second motor wherein actuation of the second motor causes linear movement of the second engagement member, wherein the second engagement member is axially spaced from the first engagement member, wherein the second engagement member causes articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument wherein the second motor is radially and axially spaced from the first motor within the power pack” is not found in the specification.  As described there is a first axial moveable engagement member and mechanisms to articulate but the specification is silent as to what the second engagement member is directed to.  Examiner has given charity to the invention as being capable of having articulation capability.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second engagement member configured to engage a second axially movable member in a housing of the surgical instrument, wherein rotary motion is converted to linear motion within the power pack to cause linear movement of the second engagement member to cause movement of the engaged second axially movable member in an axial direction, a second motor wherein actuation of the second motor causes linear movement of the second engagement member, wherein the second engagement member is axially spaced from the first engagement member, wherein the second engagement member causes articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument wherein the second motor is radially and axially spaced from the first motor within the power pack must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 and 25-40, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viola et al.  (US 20100320252 A1). 
Regarding claims 21 and 26, Viola et al. discloses a power pack (930/954) removably loadable into a housing (906) of a surgical instrument (900), the surgical instrument having an elongated portion (904 and/or unnumbered  elongated portion of effector shown in figs. 25-33 that connects to housing 906) extending from the housing and first and second jaws (920/912) adjacent a distal portion of the elongated portion (figs. 25-33), the power pack comprising a first motor (930) having a motor shaft (936), a drive mechanism (970) operably connected to the first motor, and 
a first engagement member (954) linearly movable by the drive mechanism (970, [0123], figs. 26-33), the first engagement member (954) configured to removably mechanically engage an axially movable member (942 coupled to 954/970 via notches 946 [0123], figs. 26-33), and the engagement member (954) moves along with the axially movable member (942) in a distal direction ([0123-0125], figs. 26-33),
wherein actuation of the first motor (930) within the power pack (930) converts rotary motion to linear motion within the power pack to cause linear movement of the first engagement member to cause movement of the engaged axially movable member in an axial direction (rotation screw converted to linear via 970, [0119-0125], figs. 26-33),
wherein loading of the power pack causes engagement of the axially movable member (942) by the first engagement member (954) and removal of the power pack disengages mechanical engagement of the first engagement member from the axially movable member (942 coupled to 954/970 via notches 946 [0123-0129], figs. 26-33).
Regarding claim 22-23, Viola et al. discloses to disclose having a screw (978) operatively connected to the first motor to move the drive mechanism (970) in an axial direction and the engagement member comprises a yoke (980 and/or lower beam portion 960) configured to frictionally engage the axially movable member in the housing of the surgical instrument ([0123-0124], figs. 26-33).
Regarding claims 25-26, Viola et al. discloses the power pack (930/954) is reusable without sterilization (intended use, capable of being used sterilized or without sterilized) and a battery (power source) for powering the first motor (930) of the power pack ([0120], fig. 26).
Regarding claims 27-29, Viola et al. discloses the power pack (930/954) is loaded into a compartment (906a/906b) of the housing (906) the compartment having a cover (906a and/or 906b) openable and closeable, wherein the powerpack is loaded into the compartment when the compartment is open, and the compartment is closed when the power pack is loaded therein to seal the compartment (906a/b capable of being opened/closed), wherein the power pack is top loaded into a compartment of the housing (906a can be removed to install 930/954), wherein the power pack is reusable without sterilization (intended use, capable of being used without sterilization, [0123-0125], figs. 26-33).
Regarding claim 30, Viola et al. discloses the surgical instrument has a moveable handle (902/924 or 700 [0109-0118], figs. 20-24) extending therefrom, and the power pack is loadable into a portion of the housing spaced from the handle ([0123-0125], figs. 26-33).
Regarding claims 31-32, Viola et al. discloses the surgical instrument has a pivotable handle (902/924 or 700) extending therefrom ([0109-0118], figs. 20-24), and the power pack (930/954) is positioned within the housing so at least a portion is proximal of the pivotable handle and the first engagement member is positioned proximal of the pivotable handle the pivotable handle mechanically linked to the first and second jaws when the power pack is loaded into the housing of the surgical instrument ([0119-0129], figs. 26-33).
Regarding claim 33, Viola et al. discloses the first engagement member causes firing of staples of the surgical instrument (942 drives pushers 940 [0119-0129], figs. 26-33).
Regarding claims 38 and 40, Viola et al. discloses the instrument has a longitudinal axis and the motor shaft extends axially from the motor in a longitudinal direction (figs. 26-33) wherein the drive mechanism (970) is radially offset from the first motor (970 is rectangular and extends more in one direction than the other thus being offset radially, [0119-0129], figs. 26-33).
Regarding claims 34-37 and 39, Viola et al. discloses a second engagement member (964) configured to engage a second axially movable member in a housing of the surgical instrument, wherein rotary motion is converted to linear motion within the power pack to cause linear movement of the second engagement member to cause movement of the engaged second axially movable member in an axial direction, a second motor wherein actuation of the second motor causes linear movement of the second engagement member, wherein the second engagement member is axially spaced from the first engagement member, wherein the second engagement member causes articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument wherein the second motor is radially and axially spaced from the first motor within the power pack  ([0119-0129], figs. 26-33,  See specification/drawing objection above in which the second engagement member is not clear what member the second engagement member is directed to).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23 and 25-40 is/are rejected under 35 U.S.C. 103 as obvious over Viola et al.  (US 20100320252 A1) in view of Reed et al. (US 20170290583 A1).
Regarding claims 21-23 and 25-40, In the alternative if it can be argued that Viola et al. does not disclose having first engagement member (954) configured to removably mechanically engage an axially movable member (942 coupled to 954/970 via notches 946 [0123], figs. 26-33), and the engagement member (954) moves along with the axially movable member (942) in a distal direction and a battery (power source) for powering the first motor (930) of the power pack ([0120], fig. 26).
Reed et al. teaches having a power pack (112/114/122) removably loadable into a housing (42, figs. 1-3)  having a first engagement member (120/122) configured to removably mechanically engage an axially movable member (26, figs. 2, 5 and 10), and the engagement member (124) moves along with the axially movable member (26) in a distal direction ([0060-0061, 0070-0071], figs. 1-10) and a battery (130) for powering the first motor (112) of a power pack (112/114/122, [0051, 0062-0065], figs. 1-7).
Given the teachings of Viola et al. to have a motorized stapler head/power pack with screw driven axially driven sled/clamping member(s) that releasably couples to a surgical instrument, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first engagement member to be configured to removably mechanically engage an axially movable member, and the engagement member moves along with the axially movable member in a distal direction and a battery for powering the first motor of the power pack for different tool head requirements and/or backup purposes, simple effector/stapler head to interchange with other effector/stapler heads and/or to have a simple battery powered power pack for different an actuation adapter coupled to the surgical instrument as taught by Reed et al.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23 and 25-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731